 In the"Matter of STOCK CLEARING CORPORATIONandAMERICANFEDERATION OF OFFICE EMPLOYEES,LOCAL 20940, A. F. L.Case No. R 3779.-Decided May 19,4942Jurisdiction:securities and money transactions clearing and settling business.Investigation and Certification of Representatives:existence of question: re-fusal of Company to accord union recognition until certified by the Board ;election necessary.Unit Appropriate for CollectiveBargaining:all employees, excluding executiveand supervisory- employees.Mr. William T. Little,for the Board.Mr. John Dassau,of New York City, for the Company.Mr. Sidney M. FeidelbergandM71r.Edward K. Flaherty,of NewYork City, for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by American Federation of Office Em-ployees, Local 20940, AFL, herein called the Union, alleging thata question affecting commerce had arisen concerning the representa-tion of employes' of Stock Clearing Corporation, New York City,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Henry J.Kent, Trial Examiner.Said hearing was held at New York City onApril 28, 1942.The-Board, the Company, and the Union appearedand participated.)All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF' FACT1.THE BUSINESS OF THE COMPANYStock Clearing Corporation is a New York corporation and whollyowned subsidiary of New York Stock Exchange. The CompanyIBank and Brokerage Employees Union, C. I. 0, was notified of the hearing in thisproceeding, appeared, but stated that it did not wish to intervene.41 N. L R B., No. 22.108 STOCK CLEARING CORPORATION -109clears and settles securities and money transactions at New York Cityfor member firms and members of the New York Stock Exchange.During-1941-the Company settled bonds valued at $1,032,000,000. , Dur-ing- the.-same period the' value of the balance of 'cleared stocksamounted to $2,842,000,000.IL THE ORGANIZATION INVOLVEDAmerican Federation of Office Employees, Local 209404 is `a labororganization affiliated with the American Federation of Labor, ad-mitting,to membership employee's of the Company.,III.THE QUESTION CONCERNING REPRESENTATION,-During February 1942 the Union requested the Company to rec-ognize it as exclusiverepresentative of the Company's, employees.The Company denied this request until such time as the Union, iscertified by the Board.A statement of the Regional Director, intro-duced into evidence during the hearing, shows that the Union repre-sents a substantial number of employees in theunithereinafterfound to be appropriate .2We find that a question affecting commerce has -arisen concerningthe representation of employees of the Company, within-themeaningof Section,9 (c) and Section 2 (6) and (7) of the National LaborRelations Act. .a 11E APPROPRIATEThe Union urges' that all employees of the` Company, excludingexecutive and supervisory employees, constitute' an appropriate unit.The Company took no position with respect to the unit.We find that all employees of the Company, ' excluding executiveand supervisory employees, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9 (b)of the -Acts:V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction of2The Regional Director reported that the Union presented 51 membership applicationcards bearing apparently genuine signatures of persons whose names appear on theCompany'spay roll ofMarch 5,1942There are approximately 174 employees in theunit hereinafter found to be appropriate. 110DECISIONSOF NATIONALLABOR RELATIONS BOARDElection herein, subject to the limitations and additions set forth inthe Direction.The Union requests that it appear on the ballot as "American Fed-eration of Office Employees, Local 20940, AFL." The request ishereby granted.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Stock ClearingCorporation, New York City, an election by secret ballot shall beconducted as. early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Second Region, acting in this matteras agent for the National Labor Relations Board and subject toArticle III, Section 9, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including any such employees who did notwork during said pay-roll period because they were ill or on vacationor in the active military service or training of the United States,or temporarily laid off, but excluding any who have since quit orbeen discharged for cause, to determine whether or not they desireto be represented by American Federation of Office Employees, Local20940, AFL, for the purposes of collective bargaining.